Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 1/29/2019 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2019 and 8/05/2020 is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

ALLOWANCE
Claims 6-11 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a headlight device comprising: a first light source for high beam disposed in a middle part of the headlight device in a vehicle width direction; a second light source for low beam; and a third light source for low beam, wherein the second light source and the third light source are disposed on vertically opposite sides of the first light source so as to sandwich the first light source from above and below, and wherein the device has no light source for low beam, other than the second light source and the third light source, in a region partitioned by straight lines that orthogonally intersect a straight line joining the second light source and the third light source and pass through the center of the 
The closest prior art, Helbig (US 2013/0265793), teaches a headlight device comprising: a first light source for high beam disposed in a middle part of the headlight device in a vehicle width direction; a second light source; and a third light source, wherein the second light source and the third light source are disposed on vertically opposite sides of the first light source so as to sandwich the first light source from above and below.
However, Helbig, does not include the second light source for low beam; and the third light source for low beam, wherein the device has no light source for low beam, other than the second light source and the third light source, in a region partitioned by straight lines that orthogonally intersect a straight line joining the second light source and the third light source and pass through the center of the second light source and the third light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Helbig reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helbig et al. (US 2013/0265793), Smith (US 2006/0028814), Feil et al. (US 2019/0110348), Honda (JP 5969218), Muramatsu (WO 2020/039890), Huhn (DE .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875